Citation Nr: 1624496	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  03-05 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected sinusitis and/or allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1980 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2001 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Phoenix, Arizona.

In February 2005, the Veteran testified before a Veterans Law Judge (VLJ) during a Travel Board hearing at the RO.  A transcript of that hearing is of record. 

In September 2006, the Board remanded the Veteran's claim for additional development.  Following the development requested, the Board denied the Veteran's claim in February 2009.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2010, the parties to the appeal filed a Joint Motion for Remand.  That same month, the Court granted the motion and remanded the matter to the Board. 

The Board remanded the matter in July 2011, September 2013, and January 2014 for further development.  The requested development has been complied with and the matter is now ready for appellate review.  

Also, the Board notified the Veteran in April 2013 that the Veterans Law Judge who had conducted the February 2005 hearing was no longer employed by the Board.  The Veteran was offered an opportunity to testify at another hearing.  In May 2013, the Veteran notified the Board that she did not wish another hearing.


FINDINGS OF FACT

1.  The Veteran currently has bilateral hearing loss disability that meets the criteria of 38 C.F.R. § 3.385. 

2.  The Veteran was exposed to acoustic trauma during service.
 
3.  The Veteran's bilateral hearing loss is related to the acoustic trauma in service. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1131 (West 2014), 38 C F R §§ 3.102, 3 303, 3.307, 3.309, 3.385 (2015); 38 C.F.R. § 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  In this case, because the Board is granting the full benefit (service connection) sought on appeal, as it relates to hearing loss, the claim is substantiated, and there are no further VCAA duties or duties to explain compliance with the VCAA.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).




Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Here, bilateral sensorineural hearing loss (organic disease of the nervous system) is considered a chronic disease for the purpose of applying 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claim for service connection for hearing loss.  Fountain v. McDonald, 27 Vet. App. 258 (2015).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran maintains that she was exposed to acoustic trauma while performing her duties working in conjunction with surgeons on the flight line, with no ear protection being offered during these times.  In the alternative, she maintains that her current hearing loss is either caused and/or aggravated by her service-connected allergic rhinitis/sinusitis.  

The Veteran's service treatment records reveal no complaints or findings of hearing loss.  At the time of the Veteran's May 1984 service separation examination, decibel level readings of 10, 10, 15, 5, and 5 in the right ear and 15, 15, 5, 10, and 20 in the left ear were reported at 500, 1000, 2000, 3000, and 4000 Hertz.  The Veteran was noted to have sinusitis/allergic rhinitis with associated headaches secondary to eustachian dysfunction.  

At the time of an October 1986 VA audiological evaluation, the Veteran was noted to have decibel level readings of 5, 10, 15, 10, and 5 in the right ear and 5, 10, 10, 15, and 25 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  

At the time of a September 1987 audiological evaluation, the Veteran was noted to have decibel level readings of 10, 20, 20, 15, and 10 in the right ear and 10, 20, 15, 15, and 25 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  

At the time of a March 1993 VA audiological examination, the Veteran had decibel level readings of 5, 20, 25, 20, and 25 in the right ear and 15, 25, 20, 30, and 40 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz. 

In an August 2000 treatment note, it was indicated that the Veteran had mild right ear sensorineural loss above 1500 Hertz and mild left ear sensorineural hearing loss above 500 Hertz.  It was the examiner's assessment that the Veteran had poorer hearing at that time than she had in March 1993.  

At the time of a December 2000 VA examination, the Veteran was noted to have decibel level readings of 15, 25, 40, 50, and 50 in the right ear and 15, 30, 45, 45, and 45 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition was 96 percent in the left and right ear.  A diagnosis of mild to moderate sensorineural hearing loss, bilaterally, was rendered.  The examiner indicated that the etiology of the mild to moderate sensorineural hearing loss was unclear.  

At the time of a March 2003 VA examination, the Veteran reported that she had no noise exposure after military service.  She stated that between 1980 and 1984 she worked around the flight lines, close to the jets, which would create irritation in the form of tinnitus after being exposed to the jet noise.  The examiner found that the Veteran's tinnitus was as likely as not related to the noise exposure she had while in the military.  

At the time of an April 2003 VA examination, the Veteran had decibel level readings of 15, 20, 40, 50, and 50 in the right ear and 15, 35, 50, 50, and 45 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition was 92 percent in the right ear and 96 percent in the left ear.  A diagnosis of mild to moderate high frequency hearing loss, bilaterally, was rendered.  

At a February 2005 hearing, the Veteran testified that she worked on the flight line with the flight line surgeons making sure that all people who were going TDY had their shots among other things.  She noted that they were never issued ear protection while they were in there.  She reported that the ringing would start in her ears when she was in there.  She testified that her hearing had gotten gradually worse over time.  She stated that it was her belief that the damage to her hearing was done while she was in the Air Force.  

At the time of a June 2007 VA examination, the  Veteran again reported a history of noise exposure while working in the flight surgeon's office.  There was no pre-service or post-service noise exposure as she performed office work following service.  Audiological testing again revealed mild to moderate bilateral sensorineural hearing loss.  

At the time of an August 2011 VA examination, the Veteran was found to have decibel level readings of 25, 45, 65, 60, and 65 in the right ear and 25, 45, 55, 55, and 60 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition was 92 percent in the right ear and 100 percent in the left ear.  The Veteran was noted to have bilateral sensorineural hearing loss.  The examiner indicated that the Veteran was exposed to flight line noise without ear protection and that she had worked as a secretary/transcriptionist following service.  

In conjunction with the January 2014 Board remand, a February 2016 opinion was obtained with regard to the etiology of the Veteran's hearing loss.  The examiner indicated that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  As rationale for the opinion, the examiner stated that the Veteran's May 1984 separation exam was reviewed, as well as other multiple records in VBMS.  The examiner noted that at the 1984 exam, there was no notation of any hearing loss and that audiograms in 1986 and 1987 were normal.  The examiner further observed that the Veteran was not diagnosed with bilateral sensorineural hearing loss until an audiogram in August 2011.  He stated that the Veteran did have noise exposure in service, but any hearing loss associated with this exposure would have been evident much sooner than 27 years after service.  He opined that there was no nexus between Veteran's current hearing loss and her military noise exposure.

The examiner also opined that the Veteran's hearing loss was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected conditions.  The examiner indicated that the Veteran's May 1984 separation exam and her August 2011 audiogram, as well as multiple other documents in VBMS, were reviewed.  Specific attention was paid to the 1984 exam statement: "Sinusitis/allergic rhinitis with associated dizziness and headaches 2dary to eustachian dysfunction, controlled with meds;" as was specific attention to the 2011 ratings exam with findings of abnormal tympanometry.  He noted that "Abnormal tympanometry" was Eustachian tube dysfunction and that eustachian tube dysfunction may or may not be associated with hearing loss.  He indicated that there must be an air bone gap for there to be associated hearing loss and that the hearing loss would be conductive.  He observed that the Veteran was found in 2011 to have bilateral sensorineural hearing loss, not conductive or mixed, and therefore there was no air bone gap.  He stated that sinusitis/allergic rhinitis with eustachian tube dysfunction may cause conductive hearing loss; it did not cause or aggravate sensorineural hearing loss, which was the type of hearing loss that the Veteran had. 

The Board observes that as to bilateral hearing loss, as noted above, exposure to in-service acoustic trauma has been shown.  The Veteran is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as loss of hearing as these are observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).  The Veteran's lay statements regarding exposure to noise in service and loss of hearing in service are found to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of her service. 

Although the VA examiner found that it was less likely that the Veteran's hearing loss was related to his period of service, he did note the acoustic trauma to which the Veteran was exposed in service.  While it is true that objective testing was within normal limits at separation, this does not account for the demonstrated functional impairment reported in lay evidence.  The Court's ruling in Hensley does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The lack of evidence showing the Veteran had hearing loss during service is not fatal to her claim for service connection.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  In addition, the examiner did not address the Veteran's assertions that she had had hearing loss in service and ever since service.  Moreover, the February 2016 VA examiner indicated that the Veteran was not shown to have had bilateral sensorineural hearing loss until August 2011.  As evidenced above, sensorineural hearing loss was demonstrated many years prior to 2011.  As such, the Board finds the opinion of limited or no probative value. 

Given the Veteran's current hearing loss; her credible testimony of symptoms of hearing loss in service; and her in-service noise exposure, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is related to her period of service.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted for bilateral hearing loss disability.

As service connection for hearing loss is being granted on a direct basis, the claim of service connection for hearing loss on a secondary basis is moot.  


ORDER

Service connection for bilateral hearing loss is granted.  


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


